Case 18-17662-LMI Doc128 Filed 04/03/20 Page 1of4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

[| Original Plan
[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
(m] Tenth Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Diane Dixon JOINT DEBTOR: CASE NO.: 18-17662-LMI
SS#: xxx-xx- 3711 SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [a] Included L] Not included

 

 

 

 

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [] Included Tm] Not included
out in Section II
Nonstandard provisions, set out in Section VII {m] Included [_] Not included

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $845.86 formonths 1 to 21 ;
2. $1,843.29 formonths_ 22  to_60_;
3. $0.00 formonths__ to
B. DEBTOR(S)' ATTORNEY'S FEE: {g) NONE [] PROBONO

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: ["] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)| Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: Bank of America c/o Carrington Mortgage Services, LLC

 

 

Address: PO BOX 3730 Arrearage/ Payoff on Petition Date 11,540.89
. 1 €
Anaheim, CA 92806 Arrears Payment (Cure) $96.17 /month(Months 1 to 21 )
Last 4 Digits of Arrears Payment (Cure) $299.75 /month (Months 22 to 60 )
Account No.: 6307 Regular Payment (Maintain) $209.36 /month(Months 1 to 21 )
Regular Payment (Maintain) $894.42 ‘month (Months 22 to 60 )

Other: Arrears to BOA are $11,540.89 + $1,565 (11/5/19 Form 410S2) + $450 (02/03/20 Form 41082) +$150 (Form 410S2 3/¢g

 

 

 

 

LF-31 (rev. 10/3/17) Page | of 4
Case 18-17662-LMI

Doc 128 Filed 04/03/20 Page 2 of 4

Debtor(s): Diane Dixon Case number: 18-17662-LMI

 

 

[m] Real Property Check one below for Real Property:
{m|Principal Residence [m|Escrow is included in the regular payments
[ |Other Real Property [|The debtor(s) will pay [_]taxes  [_Jinsurance directly
Address of Collateral:
17926 NW 40th Court

Opa Locka, FL 33055
[_] Personal Property/Vehicle

Description of Collateral: Real property, homestead

 

 

2. Creditor: Le Jeune Gardens Homeowners Association

Address: c/o Registered Agent
Carla Jones, Esq

Arrearage/ Payoff on Petition Date 11,755.00

 

550 NE 124th Street Arrears Payment (Cure) $125.84 /month(Months 1 to 21 )
Miami, FL 33161 Arrears Payment (Cure) $233.64 ‘month (Months 22 to_60_)
Last 4 Digits of Regular Payment (Maintain) $36.61 /‘month(Months 1 to_21_ )
Account No.: 0343 Regular Payment (Maintain) $67.97 ‘month (Months 22 to 60 )
Other:
[m] Real Property Check one below for Real Property:
{m|Principal Residence [_]Escrow is included in the regular payments
[_ Other Real Property [|The debtor(s) will pay [_]taxes  [_Jinsurance directly
Address of Collateral:
17926 NW 40th Court

Opa Locka, FL 33055
[_] Personal Property/Vehicle

 

Description of Collateral: real property, homestead

 

 

 

B. VALUATION OF COLLATERAL: [_] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1, REAL PROPERTY: [mi] NONE
2. VEHICLES(S): [7] NONE

 

1. Creditor: Westlake Financial Services

Address: 4751 Wilshire Blvd., Ste 100
Los Angeles, CA 90010

 

 

Last 4 Digits of Account No.: 2413
VIN: IFAHP2F89EG1 10976

 

Description of Collateral:
2014 Ford Taurus 4D Sedan Limited,
73,587 miles

 

Check one below:
Claim incurred 910 days or more pre-
[a petition
oom incurred less than 910 days pre-
petition

 

 

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate:

$8,000.00 Payment

$14,999.69 $9,058.20

Total paid in plan:

$96.97 _/month (Months _1 to 21 )

$180.04 _/month (Months 22 to 60 )

5.00%

 

 

3. PERSONAL PROPERTY: [mg] NONE

LF-31 (rev. 10/3/17)

Page 2 of 4

 
Case 18-17662-LMI Doc128 Filed 04/03/20 Page 3 of 4
Debtor(s): Diane Dixon Case number: 18-17662-LMI

 

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[mg] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [m] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
D. OTHER: [m] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $16.69 /month (Months 1 to 18 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [J Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [im] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: ["] NONE

[m™] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases|

VIII. NON-STANDARD PLAN PROVISIONS [] NONE

{m] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Bank of America c/o its Servicer, Carrington Mortgage Services, LLC has filed a POC (Claim #6) and consents to being added to
the plan [DE 61]. The total mortgage arrearage of $16,493.94 is comprised of $11,540.89 in pre-petition default and $4,953.05
for Nov. 2018-May 2019 mortgage payments.

 

[_] Mortgage Modification Mediation

LF-31 (rev. 10/3/17) Page 3 of 4
Case 18-17662-LMI Doc128 Filed 04/03/20 Page 4 of 4

Debtor(s): Diane Dixon Case number: 18-17662-LMI

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Diane Dixon Date Date
/s/ Maria Alvarez April 3, 2020
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
